AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 1



                                     UNITED STATES DISTRICT COURT
                                             Western District of Oklahoma
                                                             )
             UNITED STATES OF AMERICA                        )    JUDGMENT IN A CRIMINAL CASE
                              v.                             )
                                                             )    Case Number:         CR-19-00091-001-SLP
             VICENTE PEDRO BOJAY-SEGUNDO
                    a/k/a Vicente Segundo
                                                             )
                     a/k/a Pedro Segundo                     )    USM Number:          32610-064
                a/k/a Vicente Segundo Chavez                 )
                                                                  Jeffrey M. Byers
                                                             )    Defendant’s Attorney
                                                             )
THE DEFENDANT:
     pleaded guilty to count(s) 1 of the Indictment.

     pleaded nolo contendere to count(s)
     which was accepted by the court.
     was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                Nature of Offense                                                            Offense Ended              Count

8 U.S.C. § 1326(a)             Illegal re-entry to U.S.                                                         10/7/2018                 1




      The defendant is sentenced as provided in pages 2 through                 5       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
     The defendant has been found not guilty on count(s)

     Count(s)                                                                           is     are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         July 23, 2019
                                                                         Date of Imposition of Judgment




                                                                         July 23, 2019
                                                                         Date Signed
AO 245B (Rev. 02/18) Judgment in Criminal Case
                    Sheet 2 — Imprisonment

                                                                                                  Judgment — Page          2       of   5
 DEFENDANT:                    Vicente Pedro Bojay-Segundo; a/k/a Vicente Segundo; Pedro Segundo; and Vicente Segundo-Chavez
 CASE NUMBER:                  CR-19-00091-001-SLP


                                                             IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         14 months.


            The court makes the following recommendations to the Bureau of Prisons:

          It is recommended the defendant participate in the Federal Bureau of Prisons Inmate Financial Responsibility Program at a rate
          determined by Bureau of Prisons staff in accordance with the program.

          It is recommended the defendant, if eligible, be designated to CI Great Plains.




           The defendant is remanded to the custody of the United States Marshal.

           The defendant shall surrender to the United States Marshal for this district:
                at                                    a.m.         p.m.      on                                                .
                as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                By 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




         Defendant delivered
                                                                                           to
         on

 at                                                , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                            By
                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                    Sheet 3 — Supervised Release

                                                                                            Judgment—Page    3    of     5
DEFENDANT:               Vicente Pedro Bojay-Segundo; a/k/a Vicente Segundo; Pedro Segundo; and Vicente Segundo-Chavez
CASE NUMBER:             CR-19-00091-001-SLP


                                                   SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
The court does not impose a term of supervised release.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties

                                                                                              Judgment — Page        4     of       5
  DEFENDANT:                     Vicente Pedro Bojay-Segundo; a/k/a Vicente Segundo; Pedro Segundo; and Vicente Segundo-Chavez
  CASE NUMBER:                   CR-19-00091-001-SLP


                                             CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                                                JVTA Assessment*
                      Assessment                                              Fine                     Restitution
  TOTALS          $ 100.000                  $ 0.00                         $ 0.00                  $ 0.00


    The determination of restitution is deferred until               An Amended Judgment in a Criminal Case (AO 245C) will be entered
    after such determination.

    The defendant must make restitution (including community restitution) payments to the U.S. Court Clerk, 200 N.W. 4th Street, Oklahoma
    City, OK 73102, to be distributed to the payees in the amounts listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
    in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                              Total Loss**                     Restitution Ordered                 Priority or Percentage




TOTALS                              $                                   $
    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
    before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet
    6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        the interest requirement is waived for the            fine          restitution.

        the interest requirement for the            fine      restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments

                                                                                                    Judgment — Page      5     of       5
 DEFENDANT:                Vicente Pedro Bojay-Segundo; a/k/a Vicente Segundo; Pedro Segundo; and Vicente Segundo-Chavez
 CASE NUMBER:              CR-19-00091-001-SLP
                                                   SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A          Lump sum payment of $         100.00            due immediately, balance due

                  not later than                                , or
                  in accordance with           C,          D,          E, or          F below; or

 B          Payment to begin immediately (may be combined with                              C,           D, or          F below); or

 C          Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

 D          Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to
            term of supervision; or

 E          Payment during the term of supervised release will commence within             (e.g., 30 or 60 days) after release
                                                                                          f
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
            time; or
 F          Special instructions regarding the payment of criminal monetary penalties:
        If restitution is not paid immediately, the defendant shall make payments of 10% of the defendant’s quarterly earnings
        during the term of imprisonment.

        After release from confinement, if restitution is not paid immediately, the defendant shall make payments of the greater of
        $______ per month or 10% of defendant’s gross monthly income, as directed by the probation officer. Payments are to
        commence not later than 30 days after release from confinement.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
 penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the
 Federal Bureau of Prisons’ Inmate Financial Responsibility Program, shall be paid through the United States Court Clerk for
 the Western District of Oklahoma, 200 N.W. 4th Street, Oklahoma City, Oklahoma 73102.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
     Joint and Several
       Defendant and Co-Defendant Names               Case Number (including dft number)         Joint and Several Amount
       The defendant shall pay the cost of prosecution.
       The defendant shall pay the following court cost(s):
       The defendant shall forfeit the defendant’s interest in the following property to the United States:
       All right, title, and interest in the assets listed in the Preliminary Order of Forfeiture dated ______ (doc. no. ___).

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
 principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
 prosecution and court costs.
